Title: Christian Holmer to Virginia Delegates in Congress, [ca. 3 January] 1781
From: Homer, Christian
To: Virginia Delegates in Congress



[ca. 3 January 1781]

The Honourable Gentlemen Delegates from the Common Wealth of Virginia.
Your Most Humble Memorialist Shew that he in August last year, Acquainted the Honourable Congress, and Delegates from Virginia his Circumstances and Condition in Health as in Wanting every Thing Nessesary, and beg’d to be help whit a part for which he have Ventered his life Spend in your Service his Fortune, lost his Health, Cripled and unfit to Earn any thing, but by Colonel Muhlenberg a Member of Congress Received a Answer Un exspected, that the Resolve was I Should wait the[re] was no money; Pray I beg you to Consider if a Major can Seport him Self with One Shilling a day for Three Ration and Sixty Two and a half Dollar in Gold or Silver According to promiss a month if that is not enough to make any officer Run in Debt I leve to your own Genereose Consideration; for to Seport me Self I must Sell one thing after a other to I am most Ruind and Nou But Waiting 6 or 7 Months before one Shilling a day Can be paid, is that Just, Right, or Generouse, I will leve it to God and the world. Shall I as I exspect go to Goal for my own Money and Suffer Missery in my Weekniss of Body, the Almighty God I hope will Soon Relieve me, but my Complain Shall Appear for his Throne Against Unjustice done me on Earth. Pardon my free writing Gentlemen for Dead is a Nothing to Compare Against that Miserable life I must leve in, all for my True and Faithfull Service pass Five years. One Hundred Pound hard money or the Exchance is all what I at present time Want[,] pass Sixty Thousand dollars is due me, if Such Sum of 100 Pound may be Granted as a avance or part of my due, that I may Cleare my Self as a Honest man for the world I shall be Extremly Glad and Thankfull. if not I beg a Answer to or from, that I may give me Self up to my Creditors, and Acquaint the world of my Suffering.
I Remain with the Greatest Regard Honourable Gentlemen
Your Most obedient and most Humb. Serv.
Christian Holmer.
Majr. in the Virginia Artillary Continental Armee.
